Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
1.	Applicant’s arguments, filed 6/7/2022, with respect to the amended claim(s) have been considered but, are moot due to a new grounds of rejection, based on new references and interpretations of Melikov et al. (US 9310088 B2) in view of Saccomanno (US 7498004 B2) and Yi et al. (US 20150064069 A1), see below. 
2.	Applicant’s arguments, see pg(s). 6-8, filed 6/7/2022, with respect to the amended claim 1 have been fully considered and are persuasive.  
Election/Restrictions
Claim 1 is allowable. The restriction requirement , as set forth in the Office action mailed on 5/13/2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
1.         Claims 1-4 and 6-7 are allowed.
2.         The following is a statement of reasons for the indication of allowable subject matter.
             Regarding claim 1, the prior art search failed to disclose a fluid conduit disinfector comprising:
a conduit with a fluid disinfection channel defined by inner side surface of the conduit, wherein the inner side surface of the conduit is reflective with a germicidal ultraviolet (GUV) light reflectance R of 50%-99%, the fluid disinfection channel with a length L and a lateral dimension D has an inlet for receiving a fluid to be 
disinfected and an outlet for the fluid to be disinfected to exit after being disinfected;
a GUV light source disposed at the inlet, or the outlet, or both the inlet and the outlet within the fluid disinfection channel for emitting GUV light into the fluid disinfection channel at a light impinge angle θ along an axial direction of the fluid disinfection channel, wherein θ ≥ tan-1 D/L[logR (1 - p) -1] , p is a design efficiency and 
p = 1 – R n+1 ,  n is reflection times of the GUV light within the fluid disinfection channel and n = L/(D cot θ):
a fan for forcing a fluid to be disinfected to flow through the fluid disinfection channel, and 
a filter for filtering particles from the fluid.
 
3.      The prior art search did not disclose or make obvious claim 1, with the elements of: a GUV light source disposed at the inlet, or the outlet, or both the inlet and the outlet within the fluid disinfection channel for emitting GUV light into the fluid disinfection channel at a light impinge angle θ along an axial direction of the fluid disinfection channel, wherein θ ≥ tan-1 D/L[logR (1 - p) -1] , p is a design efficiency and 
p = 1 – R n+1 ,  n is reflection times of the GUV light within the fluid disinfection channel and n = L/(D cot θ).

4.      The dependent claims are allowable due to dependency upon their respective allowable independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20 and 26-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 20 recites the limitation " a conduit defining a fluid disinfection chamber, wherein an inner surface of the fluid disinfection channel is reflective with a germicidal ultraviolet (GUV) light reflectance R of 50%-99%, the fluid disinfection chamber has a lateral dimension D and a length L;".  There is insufficient antecedent basis for this limitation in the claim.  Claim 20 seems to switch between a fluid disinfection chamber and a fluid disinfection “channel”.  Claim 20 also claims a “fluid inlet channel”.  It is unclear/indefinite what the claim is trying claim ownership of.  Claims 26-27 are dependents of claim 20.
Claims 22 and 23-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the equation claimed after  “GUV light source emits GUV light in the form of a light cone with a cone angle 2β with a central axis of the light cone being aligned with a central axis of the fluid disinfection channel, and satisfies the following equation: “β ≥ tan-1 D L [log R ( 1  p) 1]” ”. The equation: “β ≥ tan-1 D L [log R ( 1  p) 1]” , appears to be incomplete and/or nonsensical.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim(s) 20-21 and 26 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Melikov et al. (US 9310088 B2) in view of Saccomanno (US 7498004 B2) and further in light of Yi et al. (US 20150064069 A1).
Regarding claim 20, Melikov discloses a fluid disinfector (abstract) (figs. 1-3) comprising: 
a conduit defining a fluid disinfection chamber (outer walls containing 3), wherein an inner surface of the fluid disinfection channel is reflective (figs. 1 and 3, “highly reflective material”) (col. 16, lines 10-15) with a germicidal ultraviolet (GUV) light reflectance R  chamber has a lateral dimension D and a length L (see figs. 1 and 3);
a fluid inlet channel (at 1) for introducing a fluid to be disinfected into the fluid disinfection channel, wherein the fluid inlet channel has a lateral dimension d; 
a GUV light source (3’s) disposed channel (at 1) for emitting GUV light into the fluid disinfection chamber;
a fan (1) disposed within the fluid inlet channel (at 1); 
a filter (2) disposed within the fluid inlet channel (at 1); and 
a reflector (figs. 1 and 3, “highly reflective material”) (col. 16, lines 10-15) disposed within the fluid disinfection chamber and in front of an outlet of the fluid disinfection chamber (figs. 1 and 3, “highly reflective material”) (col. 16, lines 10-15);  
wherein D/d ≥ 5 (col. 9, lines 48-60) (col. 10, lines 43-55) and D/L ≥ 3 (col. 9, lines 48-60) (col. 10, lines 43-55), a lateral dimension of the outlet is 50%-95% of D (see figs. 1 and 3, 5 relative to widest width of the chamber containing 3’s) (col. 9, lines 48-60) (col. 10, lines 43-55); 
(figs. 1 and 3, inner surfaces made from “highly reflective material”)  
(col. 9, lines 48-60 Note any dimensions is inclusive of D/d ≥ 5) 
(col. 10, lines 43-55 Note any dimensions)  
(col. 16, lines 10-15). 
     	But Melikov fails to explicitly disclose a germicidal ultraviolet (GUV) light reflectance R of 50%-99% or a GUV light source disposed within the fluid inlet channel,
    	Saccomanno, however, discloses a UV fluid sterilizer (abstract) that has a conduit (10, 20, 30 at least) that is reflective with a germicidal ultraviolet (GUV) light reflectance R of 50%-99%.(i.e. the conduit is made of polished aluminum) (col. 2, lines 35-42) (per applicant’s dependant claim 3).
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of Melikov, with a reflective conduit with a germicidal ultraviolet (GUV) light reflectance R of 50%-99% (i.e. made form polished aluminum), as taught by Saccomanno, to use as a substitution of one known generic conduit material for another (i.e., a conduit with a germicidal ultraviolet (GUV) light reflectance R of 50%-99%. (i.e. made form polished aluminum)) to obtain predictable increased sterilization results (due to increased internal reflectance of UV light which increases UV light ray paths allowing for more air/fluid sterilization).
     	But Melikov as modified by Saccomanno fails to disclose a GUV light source disposed within the fluid inlet channel.
    	Yi, however, discloses a UV air sterilizer that has a GUV light source (fig. 4; 412) disposed within the fluid inlet [0007] channel (inlet at 130) to chamber (at 510 with UV sources 512) [0045-0047].
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of Melikov as modified by Saccomanno, with UV lights inside of an air inlet area, as taught by Yi, to use by combining prior art UV light sterilizer configurations according to known UV light positionings to yield predictable UV light sir sterilization results.

Regarding claim 21, Melikov discloses wherein the fan and the filter are GUV light reflective (inherent that fan 2 and filter 2 are somewhat reflective to light/UV light from 3’s) 
 	Regarding claim 26, Melikov discloses wherein the reflector (figs. 1 and 3, “highly reflective material”) (col. 16, lines 10-15) is of planar, 
(figs. 1 and 3, box inner surfaces made from “highly reflective material”, Note a box would have a planar shape)  
(col. 9, lines 48-60 Note any dimensions) 
(col. 10, lines 43-55 Note any dimensions) 

2.	Claim(s) 27 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Melikov et al. (US 9310088 B2) in view of Saccomanno (US 7498004 B2) and further in light of Yi et al. (US 20150064069 A1); hereinafter “the combined references”, as applied to claim 20 above, and further in light of Yang et al. (US 20100096564 A1).
Regarding claim(s) 27, the combined references disclose the elements of claim 20, see previous.
     	But the combined references fail to disclose the reflector contains through holes allowing fluid to be disinfected to flow therethrough
Yang, however, discloses a UV irradiator (figs. 1-2, 22) that has a UV reflector (72, 28, 30) that contains through holes (40 in 30 for 42) [0022] allowing fluid (42) to be disinfected (via 22) to flow therethrough [0022] 
[0019] [0021-0022].
    	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made  to combine/modify the invention of the combined references, with reflector contains through holes allowing fluid to be disinfected to flow therethrough, as taught by Yang, to use as a substitution of one known element for reflector configuration another to obtain predictable results of increased UV source and reflector cooling via gas flow through the reflector.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Smyth whose telephone number is 571-270-1746.  The examiner can normally be reached between 9:00AM - 6:00PM; Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW SMYTH/Primary Examiner, Art Unit 2881